                                                                                                                                                     1    CHARLES B. WOOD, III (State Bar #163146)
                                                                                                                                                          FAVARO, LAVEZZO, GILL,
                                                                                                                                                     2    CARETTI & HEPPELL, P.C.
                                                                                                                                                          300 Tuolumne Street
                                                                                                                                                     3    Vallejo, CA 94590
                                                                                                                                                          Telephone (707) 552-3630
                                                                                                                                                     4    Facsimile (707) 552-8913
                                                                                                                                                          E-Mail: info@FLGCH.com
                                                                                                                                                     5
                                                                                                                                                          Attorney for Plaintiff,
                                                                                                                                                     6    ANDREW VIERRA
                                                                                                                                                     7

                                                                                                                                                     8
              FAVARO, LAVEZZO, GILL, CARETTI & HEPPELL




                                                                                                                                                     9                                                        UNITED STATES DISTRICT COURT
                                                                                        VALLEJO, CALIFORNIA 94590-5787




                                                                                                                                                    10                                                       EASTERN DISTRICT OF CALIFORNIA
                                                         300 TUOLUMNE STREET, SUITE A


                                                                                                                         TELEPHONE (707) 552-3630




                                                                                                                                                    11       ANDREW VIERRA,                                                   Case No. 2:19-cv-01523-JAM-EFB
LAW OFFICES




                                                                                                                                                    12                                        Plaintiff,
                                                                                                                                                    13       v.
                                                                                                                                                                                                     JOINT STIPULATION AND ORDER
                                                                                                                                                    14       GREGORY R. MCCOWAN, AKA GREG            FOR DISMISSAL WITH PREJUDICE
                                                                                                                                                             MCCOWAN, DBA MCCOWAN ENTERPRISES,
                                                                                                                                                    15       as an individual and DOES 1 THROUGH 50,
                                                                                                                                                             inclusive,
                                                                                                                                                    16
                                                                                                                                                                                              Defendants.
                                                                                                                                                    17
                                                                                                                                                             GREGORY R. MCCOWAN, AKA GREG
                                                                                                                                                    18       MCCOWAN, DBA MCCOWAN ENTERPRISES,
                                                                                                                                                             as an individual and DOES 1 THROUGH 50,
                                                                                                                                                    19       inclusive,
                                                                                                                                                    20                                        Cross-Complainants,
                                                                                                                                                    21       v.
                                                                                                                                                    22       ANDREW VIERRA,
                                                                                                                                                    23                                        Cross-Defendant.
                                                                                                                                                    24

                                                                                                                                                    25                   Plaintiff/Cross-Defendant               ANDREW    VIERRA,   and   Defendant/Cross-Complainants

                                                                                                                                                    26 GREGORY R. MCCOWAN, AKA GREG MCCOWAN, DBA MCCOWAN ENTERPRISES

                                                                                                                                                    27 (hereafter “the Parties”), by and through their respective counsels of record, and pursuant to Federal

                                                                                                                                                    28 Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate, in consideration of a negotiated settlement
                                                                                                                                                         C:\Users\hvine\Desktop\19cv1523.o.12120.docx.docx                                                        1
                                                                                                                                                                                         JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                                                                                                                     1 executed by the Parties, to the Dismissal With Prejudice of this action, including all claims and

                                                                                                                                                     2 counterclaims stated herein against all parties, with each party to bear its own attorney’s fees and costs.

                                                                                                                                                     3 Dated: 1/20/2020                                                FAVARO, LAVEZZO, GILL,
                                                                                                                                                                                                                       CARETTI & HEPPELL
                                                                                                                                                     4

                                                                                                                                                     5
                                                                                                                                                                                                                       By:   /s/
                                                                                                                                                     6                                                                       CHARLES B. WOOD, III
                                                                                                                                                                                                                             Attorneys for Plaintiff/Cross-Defendant
                                                                                                                                                     7                                                                       ANDREW VIERRA
                                                                                                                                                     8
              FAVARO, LAVEZZO, GILL, CARETTI & HEPPELL




                                                                                                                                                         Dated: 1/19/2020                                    ARTHUR SAMUEL HUMPHREY,
                                                                                                                                                     9                                                                ATTORNEY AT LAW, P.C.
                                                                                        VALLEJO, CALIFORNIA 94590-5787




                                                                                                                                                    10
                                                         300 TUOLUMNE STREET, SUITE A


                                                                                                                         TELEPHONE (707) 552-3630




                                                                                                                                                    11                                                                 By:   /s/
LAW OFFICES




                                                                                                                                                                                                                             ARTHUR SAMUEL HUMPHREY
                                                                                                                                                    12                                                                       Attorneys for Defendant/Cross-Complainant
                                                                                                                                                                                                                             GREGORY R. MCCOWAN,
                                                                                                                                                    13                                                                       AKA GREG MCCOWAN,
                                                                                                                                                    14                                                                       DBA MCCOWAN ENTERPRISES

                                                                                                                                                    15

                                                                                                                                                    16                                                                  ORDER
                                                                                                                                                    17                   The Stipulation is approved. The entire action, including all claims and counterclaims stated
                                                                                                                                                    18 herein against all parties, is hereby dismissed with prejudice.

                                                                                                                                                    19

                                                                                                                                                    20 Dated: 1/21/2020                                                      /s/ John A. Mendez____________________
                                                                                                                                                    21                                                                       UNITED STATES DISTRICT COURT JUDGE
                                                                                                                                                    22

                                                                                                                                                    23

                                                                                                                                                    24

                                                                                                                                                    25

                                                                                                                                                    26

                                                                                                                                                    27

                                                                                                                                                    28
                                                                                                                                                         C:\Users\hvine\Desktop\19cv1523.o.12120.docx.docx                                                               2
                                                                                                                                                                                         JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
